UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
KWIK TICKET INC., by its 50% owner
FLORENCE SHAMAH

                      Plaintiff,                    MEMORANDUM AND ORDER
                                                    Case No. 20-cv-01201 (FB)
       -against-

LARRY SPIEWAK, et al.,

                       Defendants.
------------------------------------------------x
Appearances:
 For the Plaintiff:                                 For Defendants Larry Spiewak &
 JOSEPH LEE MATALON                                 Mindy Spiewak:
 Matalon PLLC                                       JOSEPH J. TUSO
 450 Seventh Avenue                                 SAMUEL KADOSH
 New York, NY 10123                                 Reed Smith LLP
                                                    1717 Arch Street
                                                    Philadelphia, PA 19103

 For Defendant Malkah Jacobovits:                   For Defendant Joel Boikess:
 DANIEL ETHAN HIRSCHEL                              BETTY LUGO
 Hirschel Law Firm, PC                              CARMEN ANGELICA PACHECO
 71 South Central Avenue                            Patcheco and Lugo, PLLC
 Valley Stream, NY 11580                            340 Atlantic Avenue
                                                    Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Florence Shamah (“Plaintiff”) is a 50% shareholder of Kwik Ticket, Inc.

(“Kwik Ticket”) and the shareholder-plaintiff in a derivative suit pressing RICO and

common-law fraud claims against Kwik Ticket’s President, Larry Spiewak; office

manager, Malkah Jacobovits; and outside accountant, Joel Boikess; as well as one
                                                1
individual not employed by Kwik Ticket, Mindy Spiewak, the wife of Larry Spiewak

(together, “Defendants”).      Plaintiff moves for a preliminary injunction and

temporary restraining order (“TRO”) enjoining Defendants (i) from “making and

implementing decisions” on behalf of Kwik Ticket—including issuing payments

above $50 dollars—without the consent of herself or her attorney-in-fact (and son)

Issac Shamah, and (ii) from “failing to permit” Plaintiff “or any designee” from

accessing Kwik Ticket’s financial records, bank accounts, payroll accounts, and

credit cards. For the following reasons, Plaintiff’s motion is denied.

                                         ***

      “Preliminary injunctive relief is appropriate when a plaintiff establishes

(1) the likelihood of irreparable injury in the absence of such an injunction, and

(2) either (a) likelihood of success on the merits or (b) sufficiently serious questions

going to the merits to make them a fair ground for litigation plus a balance of

hardships tipping decidedly in [plaintiff’s] favor.” Wisdom Imp. Sales Co. v. Labatt

Brewing Co., 339 F.3d 101, 108 (2d Cir. 2003). If an injunction “disrupt[s] the status

quo, a party seeking one must meet a heightened legal standard” in the second prong

“by showing a clear or substantial likelihood of success on the merits.” N. Am.

Soccer League, LLC v. United States Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir.

2018).   Although the parties contest whether Plaintiff’s motion “disrupts” or




                                           2
“continues” the status quo, we need not decide that issue as her motion fails to

establish the first prong—irreparable harm.

      “Perhaps the single most important prerequisite for the issuance of a

preliminary injunction is a demonstration that if it is not granted the applicant is

likely to suffer irreparable harm before a decision on the merits can be rendered.”

Bell & Howell: Mamiya Co. v. Masel Supply Co. Corp., 719 F.2d 42, 45 (2d Cir.

1983). To establish irreparable harm, a movant “must demonstrate an injury that is

neither remote nor speculative, but actual and imminent and that cannot be remedied

by an award of monetary damages.” Shapiro v. Cadman Towers, Inc., 51 F.3d 328,

332 (2d Cir. 1995) (internal quotation omitted).

      Plaintiff argues that without a TRO she will be irreparably harmed by the loss

of “her rightful voice in management” and concomitant ability to “protect [against]

the theft and misconduct” that Defendants allegedly perpetrated. But whatever

“theft” of Kwik Ticket’s assets occurred, if any, the ensuing harm to Plaintiff is

redressable through an award of money damages at the end of trial. See A.X.M.S.

Corp. v. Friedman, 948 F. Supp. 2d 319, 337 (S.D.N.Y. 2013) (claims for “breaches

fiduciary duty [and] waste of company assets . . . are classic money damages

lawsuits”). “[I]t is settled law that when an injury is compensable through money

damages there is no irreparable harm.” JSG Trading Corp. v. Tray–Wrap, Inc., 917

F.2d 75, 78–79 (2d Cir.1990); see also Register.com, Inc. v. Verio, Inc., 356 F.3d

                                         3
393, 427 (2d Cir. 2004) (“Where money damages are adequate compensation a

preliminary injunction should not issue.” (internal quote omitted)).1

       Also, while Plaintiff states that the “essence” of her TRO application is the

“restoration of the [2019] corporate resolution,”2 that resolution expired by its own

terms in October 2019, five months before Plaintiff sought injunctive relief. If

Plaintiff sought to prevent some injury that followed from the expiration of the 2019

resolution, she fails to adequately explain why she waited nearly half a year after the

resolution expired to do so. See Gidatex, S.r.L. v. Campaniello Imports, Ltd., 13 F.

Supp. 2d 417, 419 (S.D.N.Y. 1998) (“Courts typically decline to grant preliminary

injunctions in the face of unexplained delays of more than two months.”). Notably,

Plaintiff brought this suit (and moved for injunctive relief) only after Kwik Ticket

filed its own complaint in New York state court and successfully moved for TRO




       1
         Plaintiff argues, in the alternative, that injunctive relief should issue as “there
is no evidence in the record that a money judgment [at the conclusion of a trial] can
be satisfied.” Shamah Reply Mem. at 3 (emphasis added). But the “argument . . .
that [an opponent] is not or may not be in a position to pay . . . demonstrates only a
remote and speculative possibility of future harm rather than the imminent likelihood
of injury.” JSG Trading Corp., 917 F.2d at 80; see also Rosewood Apartments Corp.
v. Perpignano, 200 F. Supp. 2d 269, 278 (S.D.N.Y. 2002) (“[M]erely alleging an
opponent’s inability to pay damages does not constitute irreparable harm.”).
       2
         The 2019 corporate resolution provided that (i) all payments by Kwik Ticket
above $50 required written consent from all shareholders; (ii) Kwik Ticket could not
issue checks payable to cash; and (iii) all shareholders “shall have full” access to
Kwik Ticket books and records. It also provided that the Shamahs could use office
space at Kwik Ticket.
                                             4
against Plaintiff’s son and attorney-in-fact, Issac Shamah.3 That Plaintiff failed to

seek injunctive relief until after she received an unfavorable decision in state court

further “undercuts the sense of urgency that ordinarily accompanies a motion for

preliminary relief and suggests that there is, in fact, no irreparable injury.” Tough

Traveler, Ltd. v. Outbound Prod., 60 F.3d 964, 968 (2d Cir. 1995).

                                        ***

      The Court finds that Plaintiff failed to establish irreparable harm—“the single

most important prerequisite for the issuance of a preliminary injunction,” Masel

Supply Co. Corp., 719 F.2d at 45—and so denies Plaintiff’s motion.

      SO ORDERED.

                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
April 2, 2020




      3
         Moreover, were this Court to grant Plaintiff’s motion, it would confer rights
on Issac Shamah that the state court’s TRO order enjoined; thus Plaintiff’s motion
is further barred by the Anti-Injunction Act, 28 U.S.C. § 2283—which bars federal
courts from enjoining a state-court proceeding or its litigants, see Atl. Coast Line R.
Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 287 (1970) (“It is settled that
the prohibition of 28 USC § 2283 cannot be evaded by addressing the order to the
parties.”))—and the Rooker-Feldman Doctrine, which precludes federal courts other
than the Supreme Court from “review[ing] and rejecting” state court judgments.
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
                                          5
